Citation Nr: 0722315	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-14 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1968.  His service included tours in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In November 2006, the veteran 
testified before the undersigned via video conference 
hearing.  At the hearing the veteran submitted additional 
evidence in support of his claim and waived review of this 
evidence by the RO in the first instance.  See 38 C.F.R. 
§ 20.1304(c); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

Service records in this case show that the veteran served in 
Vietnam, but his military occupational specialty and awards 
are not indicative of combat.  

Regarding stressors, the veteran submitted a statement and 
PTSD Questionnaire in June 2005 along with hearing testimony 
asserting two main stressors.  The first claimed stressor 
occurred during basic training at Camp San Onofre, 
California, when a drill Sergeant by the name of 
"Wiedemeyer" "clobbered" a serviceman by the name of 
"Baxter" over the head two times with a 2x6.  He said the 
injured serviceman began taking baby steps and his tongue was 
hanging out and he eyes were glazed over.  He said it was a 
general consensus that the serviceman had died, but this was 
not certain since neither the sergeant nor serviceman was 
ever seen again.  

The second claimed stressor occurred while the veteran had 
been stationed in Red Beach, Da Nang, Vietnam.  The veteran 
admits that he held a clerical position during this time, but 
claims that he had been subject to rocket and mortar attacks 
that resulted in the death of several servicemen.  He also 
said that during this time he had been designated as a 
stretcher bearer and on two occasions had to pick up body 
parts.  He further said that one injured serviceman had a 
hole right through his stomach and he didn't see how that 
serviceman could have survived his injuries.  

Based on a review of the veteran's service personnel records, 
the RO verified that the veteran had been subjected to rocket 
and mortar attacks in Vietnam, but the RO did not verify his 
assertion of having been a stretcher bearer and seeing dead 
or dying servicemen.  Moreover, no attempt has been made to 
verify the other alleged stressor involving the 
assault/killing of a serviceman by his drill sergeant during 
basic training.  Accordingly, additional development is 
necessary regarding verifying the veteran's reported 
stressors.  Specifically, the United States Army and Joint 
Services Records Research Center (JSRRC) (formerly the United 
States Armed Services Center for Unit Records Research 
(CURR)) should be asked to verify the uncorroborated 
stressors that occurred at Red Beach, Da Nang.  In addition, 
attempts should be made to verify the claimed stressor that 
occurred during the veteran's basic training by contacting 
the appropriate agency.

Regarding the pertinent medical evidence, there is a 
September 2005 VA PTSD examination report finding that the 
veteran did report a stressor that minimally met DSM-IV PTSD 
stressor criteria (i.e., rocket and mortar attacks), but this 
report also notes that the veteran did not report psychiatric 
symptoms that met DSM-IV PTSD symptom criteria.  Therefore, 
the September 2005 VA examiner concluded that the veteran did 
not have PTSD.  In October 2006, the veteran's representative 
submitted a private psychological examination report very 
different from the VA examination report.  In this report the 
psychologist stated that the veteran did meet the DSM-IV 
diagnostic criteria for PTSD and he diagnosed the veteran as 
having severe PTSD.  He based this diagnosis on all of the 
veteran's reported stressors, some of which, as noted above, 
have not yet been verified.  

Accordingly, after all attempts have been made to verify the 
veteran's claimed stressors, he should be afforded a new VA 
PTSD examination for purposes of determining whether he has 
PTSD and, if so, whether there is a link between the verified 
stressor(s) and his current PTSD symptoms.  38 C.F.R. 
§ 3.304(f).

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Contact JSRRC and request specific 
verification of the veteran's stressors 
as noted in his written statement and 
PTSD Questionnaire received in June 2005, 
as well as the November 2006 Board 
hearing transcript.  The veteran's 
service personnel records should be 
included with this request.  In addition, 
contact the appropriate agency to verify 
the veteran's reported stressor that 
occurred while he was in basic training 
at Camp San Onofre in California.

2.  Obtain copies of records pertaining 
to treatment of the veteran for the 
period September 10, 2005, to the 
present.

3.  Thereafter, schedule the veteran for 
a VA PTSD examination.  The claims file 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination, and 
the examination report should reflect 
that the claims file was reviewed.  The 
examiner should be expressly informed of 
the verified stressor(s).  The examiner 
should also be informed that only the 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event(s) has 
resulted in PTSD.  If a diagnosis of PTSD 
is made by the examiner, he or she should 
expressly indicate whether such PTSD is 
due to the verified stressful event(s) or 
to some other stressor(s).  The examiner 
should attempt to reconcile his/her 
opinion with any contrary medical opinion 
in the record, to include in the October 
13, 2006, private psychological report.

4.  After completion of the above and any 
additional development deemed necessary, 
review the expanded record and determine 
if the veteran's claim for entitlement to 
service connection for PTSD can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

